Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popowski (US 20090025435) in view of Scalisi (US 20150371469) and Coode (US 20180248704)
 Popowski teaches
1. A locking device for a security apparatus comprising a movable portion (door) and a stationary portion, wherein the movable portion is configured to be disposed in a first relative orientation with respect to the stationary portion and in a second relative orientation with respect to the stationary portion, 
the locking device comprising: 
a first portion (strike 20) coupled to the stationary portion (structure 24), wherein the first portion is coupled to a first power supply (108, 138), wherein the first portion comprises a first inductive loop (40) coupled to the first power supply to receive electrical power, and wherein the first inductive loop is configured to output magnetic fields in response to the electrical power; 
a second portion (50) disposed upon the stationary portion, wherein the second portion comprises: a second inductive loop (60), 

a second power supply coupled to the second inductive loop, wherein the second power supply is configured to store energy in response to the induced electrical power, and wherein the power supply is configured to supply operating power; (Popowski another PS may be used; par. 29; Popowski is silent to a second PS; Scalisi teaches that it is well known to use harvested inductive power to charge batteries that typically provide electricity to door lock; Scalisi, par. 90, 129, 135, 146; Scalisi further teaches a reader that detects the identity of a visitor via known wireless communication 230 including Bluetooth, RFID, NFC, cellular; Fig. 12, 16, par. 99, 210; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scalisi so that the lock system can still operate in case of power loss using harvested energy that is stored in the battery)
a reader device (52) coupled to the second power supply, 
wherein the reader device comprises: 
a first transceiver (as RFID transceiver 54, par. 29) configured to transmit reader data to a smart device (i.e. card), wherein the first transceiver is also configured to receive a data token from the smart device, wherein the data token is determined in response to the reader data; and 
a processor (58) coupled to the first transceiver, wherein the processor is configured to receive a token from the smart device (par. 32: transceiver 54 accepts a credential), wherein the processor is configured to authenticate the data token, and wherein the processor is configured to output an authorized command in response to the data token being authenticated; and 

wherein the movable portion is configured to be moved from the first relative orientation with respect to the stationary portion to the second relative orientation with respect to the stationary portion in response to the latch mechanism being in the unlatched configuration (Popowski, par. 32-33, 38-39). 
Popowski is silent to the digital signature being exchanged between the reader, smart device, and server.
Coode teaches reader device in the form of lock controller that receives digitally signed token 40, 62 from a smart device 16 via a wireless transceiver, wherein the digitally signed data token is determined by and digitally signed by an authentication server in response to the reader data (Fig. 10, par. 39); wherein the processor is configured to receive the digitally signed data token from the smart device, wherein the processor is configured to decrypt and authenticate the digitally signed data token in response to a public key associated with the authentication server, and wherein the processor is configured to output an authorized command in response to the digitally signed data token being authenticated (par. 85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Coode for more effective way to secure physical resources. It would have also been obvious that instead of the mobile device being the smart device, a smart access card could be used since Coode also discloses that access cards are well known for providing access (Coode, background).
5. The locking device of claim 1 the first portion further comprises a power interface coupled to the first inductive loop, wherein the power interface is configured control the output of the magnetic fields (Popowski, Fig. 1, par. 28-29; Scalisi, par. 20, 30, 135, 146, 152, 157-158). 
Popowski, Fig. 1-2, Scalisi, Fig. 14-16). 
Re claims 15, 19-20, see discussion regarding claims above.
Claim(s) 2-4, 8-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popowski (US 20090025435)/Scalisi (US 20150371469)/ Coode (US 20180248704) in view of Morita (US 20080006695)
Re claim 2, Popowski is silent to the first transceiver is configured to broadcast an advertising signal to the smart device; wherein the first transceiver is configured to receive an ephemeral ID signal from the smart device, wherein the ephemeral ID is not permanently associated with the smart device; and wherein the first transceiver is configured to transmit reader data to the smart device, in response to the ephemeral ID signal. 
Morita teaches a transceiver of a reader 11 installed in the door to broadcast an advertising signal (polling) to the smart device 13 (par. 103-105, 135); wherein the first transceiver is configured to receive an ephemeral ID signal (random #) from the smart device (par. 122), wherein the ephemeral ID is not permanently associated with the smart device, wherein the first transceiver is configured to transmit reader data to the smart device, in response to the ephemeral ID signal (par. 122: reader sends encrypted random # with an encryption key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Morita for more efficient authentication of the user accessing the door.
3. The locking device of claim 2 wherein the reader data comprises a reader identifier and a unique data packet; and wherein the unique data packet is selected from a group 
4. The locking device of claim 3, wherein the processor is configured to authenticate the digitally signed data token that is decrypted in response to the unique data packet (Coode, par. 107).
Re claims 8-10, see discussion regarding claims above.
11. The method of claim 8 transmitting, with the smart device, the reader data (i.e. status data) to the authentication server; encrypting, with the authentication server, at least a portion of the reader data to determine the digitally signed data token in response to a private key associated with the authentication server; and receiving, with the smart device, the digitally signed data token from the authentication server (Coode, Fig. 10, par. 114-117).
Re claims 12-13, 16-18, see discussion regarding claims above.
Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popowski (US 20090025435)/Scalisi (US 20150371469)/ Coode (US 20180248704) in view of Gengler (US 10,125,519)
Re claim 6, Popowski is silent to wherein the processor is characterized by states comprising a sleep configuration and an awake configuration; wherein the processor is configured to enter the sleep configuration in absence of communication with the smart device; wherein the reader device further comprises a button coupled to the processor, wherein the button is configured to provide a wake signal to the processor; and wherein the processor is configured to change state from the sleep configuration to the awake configuration in response to the wake signal. 
Gengler teaches processor associated with a reader in a lock is characterized by states comprising a sleep configuration and an awake configuration; wherein the processor is configured to enter the sleep configuration in absence of communication with the smart device; wherein the reader device further comprises a button coupled to the processor, wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gengler so that the electronic lock and reader may conserve power more efficiently.
14. The locking device of claim 1 wherein switching the latch mechanism from the first configuration to the second configuration comprises activating a servo motor (Gengler, c7 lines 13-28, c8 lines 21-44, c9 lines 17-35).
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887